Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Chesapeake Corporation Chesapeake Corporation Retirement and 401(k) Savings Plan We consent to the incorporation by reference in the previously filed Registration Statement No. 33-14927 on Form S-8 of Chesapeake Corporation of our report dated June 28, 2007 relating to our audit of the financial statements of Chesapeake Corporation Retirement and 401(k) Savings Plan as of and for the year ended December 31, 2006, which appears in the Annual Report on Form 11-K of Chesapeake Corporation Retirement and 401(k) Savings Plan for the year ended December 31, /s/ MCGLADREY & PULLEN, LLP MCGLADREY & PULLEN, LLP Richmond,
